Exhibit 10.90.1

Execution Version

AMENDMENT NO. 1
TO
RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 1 TO RECEIVABLES PURCHASE AGREEMENT (this "Amendment") dated
as of June 19, 2003, is entered into among PNM RECEIVABLES CORP. ("Seller"),
PUBLIC SERVICE COMPANY OF NEW MEXICO ("Servicer"), EAGLEFUNDING CAPITAL
CORPORATION ("EagleFunding"), FLEET SECURITIES, INC., as a "Managing Agent" (the
"Managing Agent") and FLEET NATIONAL BANK ("Fleet"), as an Alternate Investor
and as Deal Agent (in such capacity, the "Deal Agent").  Capitalized terms used
herein without definition shall have the meanings ascribed thereto in the
"Receivables Purchase Agreement" referred to below.

PRELIMINARY STATEMENTS

            A.            Reference is made to that certain Receivables Purchase
Agreement dated as of April 8, 2003 among Seller, Servicer, EagleFunding, the
Managing Agent and the Deal Agent (as the same may be amended, restated,
supplemented or modified from time to time, the "Receivables Purchase
Agreement").

                        B.           The parties hereto have agreed to amend the
requirements of certain provisions of the Receivables Purchase Agreement upon
the terms and conditions set forth herein.

            SECTION 1.  Amendment.  Subject to the satisfaction of the
conditions precedent set forth in Section 3 hereof, the parties hereto hereby
agree to amend Section 2.3 of the Receivables Purchase Agreement to insert the
words "or other funds available to the Seller" immediately after the words
"proposed reduction of Aggregate Capital from Collections".

            SECTION 2.  Representations and Warranties.  Each of the Seller and
the Servicer hereby represents and warrants to each of the other parties hereto,
as to itself that:

            (a)        this Amendment constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms; and

            (b)       on the date hereof, before and after giving effect to this
Amendment, (i) no Amortization Event or Potential Amortization Event has
occurred and is continuing and (ii) the aggregate Investor Interests do not
exceed the Maximum Investor Interest.

        SECTION 3.  Conditions Precedent.  This Amendment shall become effective
on the first Business Day (the "Effective Date") on which the Deal Agent or its
counsel has received counterpart signature pages of this Amendment, executed by
each of the parties hereto.

--------------------------------------------------------------------------------


        SECTION 4.  Reference to and Effect on the Transaction Documents.

                    (a)                Upon the effectiveness of this Amendment,
(i) each reference in the Receivables Purchase Agreement to "this Receivables
Purchase Agreement", "this Agreement", "hereunder", "hereof", "herein" or words
of like import shall mean and be a reference to the Receivables Purchase
Agreement, as amended or otherwise modified hereby, and (ii) each reference to
the Receivables Purchase Agreement in any other Transaction Document or any
other document, instrument or agreement executed and/or delivered in connection
therewith, shall mean and be a reference to the Receivables Purchase Agreement
as amended or otherwise modified hereby.

                    (b)               Except as specifically amended, terminated
or otherwise modified above, the terms and conditions of the Receivables
Purchase Agreement, of all other Transaction Documents and any other documents,
instruments and agreements executed and/or delivered in connection therewith,
shall remain in full force and effect and are hereby ratified and confirmed.

                    (c)                The execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
the Deal Agent, any Managing Agent or any Investor under the Receivables
Purchase Agreement or any other Transaction Document or any other document,
instrument or agreement executed in connection therewith, nor constitute a
waiver of any provision contained therein, in each case except as specifically
set forth herein.

        SECTION 5.  Execution in Counterparts.  This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.  Delivery of an executed counterpart of a signature page to
this Amendment by telecopier shall be effective as delivery of a manually
executed counterpart of this Amendment.

        SECTION 6.  Governing Law.  This Amendment shall be governed by and
construed in accordance with the laws of the State of New York.

        SECTION 7.  Headings.  Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

        SECTION 8.  Fees and Expenses.   Seller hereby confirms its agreement to
pay on demand all reasonable costs and expenses of the Deal Agent, Managing
Agent or Investors in connection with the preparation, execution and delivery of
this Amendment and any of the other instruments, documents and agreements to be
executed and/or delivered in connection herewith, including, without limitation,
the reasonable fees and out-of-pocket expenses of counsel to the Deal Agent,
Managing Agent or Investors with respect thereto.

[Remainder of Page Deliberately Left Blank]

2

--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their respective officers as of the date first above
written.

PNM RECEIVABLES CORP.

By:______/s/ Terry R. Horn ___________
Name:  Terry R. Horn
Title:    Treasurer

PUBLIC SERVICE COMPANY OF NEW MEXICO

By: ______/s/ Terry R. Horn ___________
Name:  Terry R. Horn
Title:    Vice President and Treasurer

--------------------------------------------------------------------------------


EAGLEFUNDING CAPITAL CORPORATION, as Conduit Investor

By:  Fleet Securities, Inc. as attorney-in-fact

By:       /s/ Amy S. Roberts           
Name:  Amy S. Roberts 
Title:    Managing Director

FLEET NATIONAL BANK, as Alternate Investor

By:  /s/ Stephen J. Hoffman           
Name:  Stephen J. Hoffman
Title:    Director

FLEET SECURITIES, INC., as Managing Agent and as Deal Agent

By:      /s/ Amy S. Roberts           
Name:  Amy S. Roberts 
Title:    Managing Director

--------------------------------------------------------------------------------


EXECUTION COPY

AMENDMENT  NO. 2

DATED AS OF APRIL 6, 2004

TO

RECEIVABLES PURCHASE AGREEMENT

DATED AS OF APRIL 8, 2003

        THIS AMENDMENT NO. 2 TO RECEIVABLES PURCHASE AGREEMENT ("Amendment") is
made effective as of this 6th day of April, 2004 by and among PNM Receivables
Corp., a Delaware corporation (the "Seller"), Public Service Company of New
Mexico, a New Mexico corporation (the "Servicer"), the Investors party to the
hereinafter identified and defined Receivables Purchase Agreement, Fleet
Securities, Inc., as a Managing Agent, and Fleet Securities, Inc., as Deal Agent
for the Investors under such Receivables Purchase Agreement dated as of April 8,
2003 (as amended by that certain Amendment No. 1 dated June 19, 2003, and as
amended hereby and as the same may hereafter be amended, modified, supplemented
or restated from time to time, the "Receivables Purchase Agreement"). 
Capitalized terms used herein and not otherwise defined herein shall have the
meaning given to them in the Receivables Purchase Agreement.

WITNESSETH

        WHEREAS, the Seller, the Servicer, the Investors, the Managing Agent and
the Deal Agent are parties to the Receivables Purchase Agreement;

        WHEREAS, the Seller, the Servicer, the Investors, the Managing Agent and
the Deal Agent wish to amend the Receivables Purchase Agreement;

        Whereas, the Seller, the Servicer, the Investors, the Managing Agent and
the Deal Agent further wish to waive the notice requirement and provide for an
extension of liquidity under Section 13.4 of the Receivables Purchase Agreement;

        WHEREAS,the Seller, the Servicer, the Investors, the Managing Agent and
the Deal Agent have agreed to amend the Receivables Purchase Agreement, provide
the waiver and extend the liquidity on the terms and conditions set forth in
this Amendment.

        NOW, THEREFORE, in consideration of the premises set forth above, the
terms and conditions contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Seller, the Servicer, the Investors, the Managing Agent and the Deal Agent have
agreed to the following amendment to the Receivables Purchase Agreement.

Amendment to Receivables Purchase Agreement.   Effective as of  the date hereof,
and subject to the satisfaction of the conditions precedent set forth in Section
3 below, the  Receivables Purchase Agreement shall be and hereby is amended as
follows:

Article I of the Receivables Purchase Agreement is amended:

--------------------------------------------------------------------------------


to delete the definition of "Applicable Margin" in its entirety, and to
substitute the following therefor:

"Applicable Margin" means the appropriate applicable percentages, in each case,
corresponding to the long term unsecured senior non-credit enhanced debt rating
by S&P and Moody's in effect as of the most recent Calculation Date (the "Debt
Rating") as shown below:

Pricing Level

Debt Rating

Applicable Margin

I

> BBB+/Baa1

0.875%

II

BBB/Baa2

1.000%

III

BBB-/Baa3

1.125%

IV

BB+/Ba1

1.375%

V

<BB+/Ba1

2.000%

 

 

 

 

The Applicable Margin shall be determined and adjusted on the date (each a
"Calculation Date") one Business Day after the date on which the Originator's
Debt Rating is upgraded or downgraded in a manner which requires a change in the
then applicable Pricing Level set forth above.  If at any time there is a split
in the Originator's Debt Ratings between S&P and Moody's, (i) if both Debt
Ratings are BBB-/Baa3 or higher, the Applicable Margin shall be determined by
the higher of the two Debt Ratings (i.e. the lower pricing), provided that if
the two Debt Ratings are more than one level apart, the Applicable Margin shall
be based on the Debt Rating which is one level lower than the higher rating and
(ii) if either Debt Rating is BB+/Ba1 or lower, the Applicable Margin shall be
determined by the lower of the two Debt Ratings (i.e. the higher pricing).  Each
Applicable Margin shall be effective from one Calculation Date until the next
Calculation Date.  Any adjustment in the Applicable Margin shall be applicable
to all existing Investor Interests as well as any new Investor Interests
purchased. 

and

to delete the definition of "Credit Agreement" in its entirety, and to
substitute the following therefor:

"Credit Agreement" means that certain Credit Agreement by and among the
Servicer, as Borrower, the Lenders party thereto, Bank of America, N.A., as
Administrative Agent, and Wachovia Bank, National Association, as Syndication
Agent, dated as of November 21, 2003.

Schedule D to the Receivables Purchase Agreement is hereby amended to delete the
definition of "Credit Agreement" in its entirety, and to substitute the
following therefor:

--------------------------------------------------------------------------------


"Credit Agreement" means that certain Credit Agreement by and among the
Servicer, as Borrower, the Lenders party thereto, Bank of America, N.A., as
Administrative Agent, and Wachovia Bank, National Association, as Syndication
Agent, dated as of November 21, 2003.

Waiver and Request for Extension.   Pursuant to Section 13.4 of the Agreement,
the Seller hereby requests an extension of the Liquidity Termination Date to
April 5, 2005.  Each of the parties hereto agrees to waive the notice
requirements with regard to the foregoing extension set forth in Section 13.4 of
the Agreement.

Conditions of Effectiveness.  The provisions of Section 1 and 2 of this
Amendment shall not become effective unless this Amendment shall have been
executed by the Seller, the Servicer, the Investors, the Managing Agent and the
Deal Agent.

Representations and Warranties of the Seller and Servicer.  The Seller and
Servicer hereby represent and warrant as follows:

The Seller and Servicer have the legal power and authority to execute and
deliver this Amendment and the officers of the Seller and Servicer executing
this Amendment have been duly authorized to execute and deliver the same and
bind the Seller and Servicer with respect to the provisions hereof.

This Amendment and the Receivables Purchase Agreement as previously executed and
as amended hereby, constitute legal, valid and binding obligations of the Seller
and Servicer, enforceable against them in accordance with their terms (except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditor's rights generally).

Upon the effectiveness of this Amendment, the Seller and Servicer hereby
reaffirm all covenants, representations and warranties made in the Receivables
Purchase Agreement and the other Transaction Documents to the extent the same
are not amended hereby, and agrees that all such covenants, representations and
warranties shall be deemed to have been remade as of the effective date of this
Amendment.

There exists no Amortization Event.

Reference to the Effect on the Receivables Purchase Agreement.

Upon the effectiveness of Section 1, on and after the date hereof, each
reference in the Receivables Purchase Agreement to "this Receivables Purchase
Agreement," "hereunder," "hereof," "herein" or words of like import in each of
the Loan Documents shall mean and be a reference to the Receivables Purchase
Agreement as amended hereby.

Except as specifically amended above, the Receivables Purchase Agreement and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.

--------------------------------------------------------------------------------


The execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power of remedy of the Deal Agent, the Managing Agent or
the Investors, nor constitute a waiver of any provision of the Receivables
Purchase Agreement or any other documents, instruments and agreements executed
and/or delivered in connection therewith.

Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

Counterparts.  This Amendment may be executed in any number of counterparts, all
of which taken together shall constitute one agreement, and any of the parties
hereto may execute this Agreement by signing any such counterpart.

The remainder of this page is intentionally blank.

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

PNM RECEIVABLES CORP., as Seller

By:___/s/ Terry R. Horn                                                
Name:            Terry R. Horn
Title:            Treasurer

PUBLIC SERVICE COMPANY OF NEW MEXICO, as Servicer


By: ___/s/ Terry R. Horn                                                
Name:            Terry R. Horn
Title:            Vice President and Treasurer

--------------------------------------------------------------------------------


EAGLEFUNDING CAPITAL CORPORATION, as Conduit Investor

 

By: Fleet Securities, Inc., as attorney-in-fact

By:____/s/ John T. Hackett, III                                    

Name:     John T. Hackett, III

Title:            Managing Director

FLEET NATIONAL BANK, as Alternate Investor

By: Fleet Securities, Inc., as agent for Fleet National Bank

By:      /s/ Amy Roberts                                    _

Name:     Amy Roberts

Title:            Managing Director

FLEET SECURITIES, INC., as Managing Agent and as Deal Agent

By:     /s/ Amy Roberts                                    _

Name:     Amy Roberts

                                                            Title:           
Managing Director

--------------------------------------------------------------------------------


EXECUTION VERSION

AMENDMENT  NO. 3

DATED AS OF OCTOBER 15, 2004

TO

RECEIVABLES PURCHASE AGREEMENT

DATED AS OF APRIL 8, 2003

        THIS AMENDMENT NO. 3 TO RECEIVABLES PURCHASE AGREEMENT ("Amendment") is
made effective as of this 15th day of October, 2004 by and among PNM Receivables
Corp., a Delaware corporation (the "Seller"), Public Service Company of New
Mexico, a New Mexico corporation (the "Servicer"), the Investors party to the
hereinafter identified and defined Receivables Purchase Agreement, Bank of
America, N.A., as successor-in-interest to Fleet Securities, Inc., as a Managing
Agent, and Bank of America, N.A., as successor-in-interest to Fleet Securities,
Inc., as Deal Agent for the Investors under such Receivables Purchase Agreement
dated as of April 8, 2003 (as amended by that certain Amendment No. 1 dated June
19, 2003, and that certain Amendment No. 2 dated April 6, 2004, as modified by
that certain Assignment dated April 28, 2004 and as amended hereby and as the
same may hereafter be amended, modified, supplemented or restated from time to
time, the "Receivables Purchase Agreement").  Capitalized terms used herein and
not otherwise defined herein shall have the meaning given to them in the
Receivables Purchase Agreement.

WITNESSETH

        WHEREAS, the Seller, the Servicer, the Investors, the Managing Agent and
the Deal Agent are parties to the Receivables Purchase Agreement;

        WHEREAS, the Seller, the Servicer, the Investors, the Managing Agent and
the Deal Agent wish to amend the Receivables Purchase Agreement;

        WHEREAS, the Seller, the Servicer, the Investors, the Managing Agent and
the Deal Agent have agreed to amend the Receivables Purchase Agreement on the
terms and conditions set forth in this Amendment.

        NOW, THEREFORE, in consideration of the premises set forth above, the
terms and conditions contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Seller, the Servicer, the Investors, the Managing Agent and the Deal Agent have
agreed to the following amendment to the Receivables Purchase Agreement.

Amendment to Receivables Purchase Agreement.   Effective as of  the date hereof,
and subject to the satisfaction of the conditions precedent set forth in Section
3 below, the Receivables Purchase Agreement shall be and hereby is amended as
follows:

Article I of the Receivables Purchase Agreement is amended to delete the
definition of "Deemed Collections" in its entirety and to substitute the
following therefor:

--------------------------------------------------------------------------------


"Deemed Collections" means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable.  Seller shall be deemed
to have received a Collection of the full Outstanding Balance of a Receivable
(i) if such Receivable is (x) reduced as a result of any defective or rejected
goods or services, any discount or any adjustment (including without limitation
as a result of billing errors,  meter-reading errors, rate adjustments or
allowances for outages) or otherwise by Seller (other than cash Collections on
account of such Receivable) or (y) reduced or canceled as a result of a setoff
in respect of any claim by any Person (whether such claim arises out of the same
or a related transaction or an unrelated transaction), provided that a Deemed
Collection in respect of a Receivable equal to or greater than $100,000 may be
reduced to the extent that a subsequent charge is invoiced to the Obligor and
recorded in the same period, or (ii) if any of the representations or warranties
in Article VI are no longer true with respect to such Receivable.

Article I of the Receivables Purchase Agreement is amended to delete the
definition of "Delinquency Ratio" in its entirety and to substitute the
following therefor:

"Delinquency Ratio" means, at any time, the three Accrual Period rolling average
of the ratio (expressed as a percentage) equal to, for each such Accrual Period,
(i) the aggregate Outstanding Balance of all Receivables which are more than
thirty (30) and less than sixty-one (61) days past invoice as of the last day of
such Accrual Period divided by (ii) the aggregate Original Balance of all
Receivables as of the last day of such Accrual Period.

The definition of "Settlement Date" in Article I is hereby amended to delete the
phrase "the 17th of each Calendar Month" and to substitute the phrase "the 19th
of each Calendar Month" therefor.

Section 9.5 is hereby amended to delete the phrase "on the 12th day of each
month" and to substitute the phrase "on the 14th day of each month" therefor.

Waiver.  Solely with respect to the Dilution Ratio for the Accrual Period ended
August 31, 2004:

The notice requirement in Section 8.1(b) for an Amortization Event or Potential
Amortization Event which may have resulted solely from such Dilution Ratio
reported for the above described Accrual Period is hereby waived; and

Any Amortization Event or Potential Amortization Event under Section 10.1(f)
which may have resulted solely from such Dilution Ratio reported for the above
described Accrual Period is hereby waived.

Conditions of Effectiveness.  The provisions of Section 1 and 2 of this
Amendment shall not become effective unless this Amendment shall have been
executed by the Seller, the Servicer, the Investors, the Managing Agent and the
Deal Agent.

--------------------------------------------------------------------------------


Representations and Warranties of the Seller and Servicer.  The Seller and
Servicer hereby represent and warrant as follows:

The Seller and Servicer have the legal power and authority to execute and
deliver this Amendment and the officers of the Seller and Servicer executing
this Amendment have been duly authorized to execute and deliver the same and
bind the Seller and Servicer with respect to the provisions hereof.

This Amendment and the Receivables Purchase Agreement as previously executed and
as amended hereby, constitute legal, valid and binding obligations of the Seller
and Servicer, enforceable against them in accordance with their terms (except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditor's rights generally).

Upon the effectiveness of this Amendment, the Seller and Servicer hereby
reaffirm all covenants, representations and warranties made in the Receivables
Purchase Agreement and the other Transaction Documents to the extent the same
are not amended hereby, and agrees that all such covenants, representations and
warranties shall be deemed to have been remade as of the effective date of this
Amendment.

There exists no Amortization Event.

Reference to the Effect on the Receivables Purchase Agreement.

Upon the effectiveness of Section 1, on and after the date hereof, each
reference in the Receivables Purchase Agreement to "this Receivables Purchase
Agreement," "hereunder," "hereof," "herein" or words of like import in each of
the Loan Documents shall mean and be a reference to the Receivables Purchase
Agreement as amended hereby.

Except as specifically amended above, the Receivables Purchase Agreement and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.

The execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power of remedy of the Deal Agent, the Managing Agent or
the Investors, nor constitute a waiver of any provision of the Receivables
Purchase Agreement or any other documents, instruments and agreements executed
and/or delivered in connection therewith.

Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

--------------------------------------------------------------------------------


Counterparts.  This Amendment may be executed in any number of counterparts, all
of which taken together shall constitute one agreement, and any of the parties
hereto may execute this Agreement by signing any such counterpart.

The remainder of this page is intentionally blank.

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

PNM RECEIVABLES CORP., as Seller

By:____/s/ Terry R. Horn                                                
Name:            Terry R. Horn
Title:            Treasurer

PUBLIC SERVICE COMPANY OF NEW MEXICO, as Servicer


By:___/s/ Terry R. Horn                                                
Name:            Terry R. Horn
Title:            Vice President and Treasurer

--------------------------------------------------------------------------------




YC SUSI TRUST, as Conduit Investor

 

By:  Bank of America, N.A., as Administrative Trustee

By:___/s/ Charu Mani                                                           

Name:     Charu Mani

Title:            Vice President

BANK OF AMERICA, N.A., as Alternate Investor

 

By: ___/s/ Charu Mani                                                           

Name:     Charu Mani

Title:            Vice President

BANK OF AMERICA, N.A., as Managing Agent and as Deal Agent

By: ___/s/ Charu Mani                                                           

Name:     Charu Mani

                                                            Title:           
Vice President